IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIE C. GREEN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-4863

STELLA STALLWORTH, JOSEPH
FRANKLIN, CHURCH OF GOD
IN CHRIST/NORTHWEST
FL.JUR.,

     Respondents.
___________________________/

Opinion filed November 13, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

Willie C. Green, pro se, Petitioner.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

THOMAS, ROWE, and KELSEY, JJ., concur.